Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 1 of 9 Page|D: 13

JUSTIN D. SANTAGATA, ESQ. - ATTY ID 000822009
KAUFMAN, SEMERARO, & LEIBMAN, LLP

2 Executive Drive, Suite 530
Fort Lee, NeW Jersey 07024
T: 201-947-8855
F: 201-947-2402

E: jsantagata@northjersegattorneys.com

Attorneys for Jacob Rabinowitz

 

JACOB RABINOWITZ,
Plaintiff`,

v.

ST. JOSEPH’S REGIONAL

HIGH SCHOOL, ROMAN

CATHOLIC ARCHDIOCESE

OF NEWARK,

Defendants.

 

 

 

UNITED STATES DISTRICT COUR'F
DISTRICT OF NEW JERSEY
NEWARK VICINAGE

CIVIL ACTION
AMENDED COMPLAINT FOR

DISCRIMINA'I`ION AND UNLAWFUL
RETALIATION

Pursuant to Fed.R.CiV.P. 8, P]aintiff Jacob Rabinowitz alleges as follows

PARTIES

1. Plaintiff Jacob Rabinowitz is a former teacher at Defendant St. Joseph’s

Regional High School (“St. Joseph’S”) in Montva]e, New Jersey.

2. St. Joseph’S is a private high school erganized under New Jersey law

and is Who]ly-Owned and controlled by Defendant Roman Catholic Archdiocese of

Newark. The registered agent for Defendants is Franklyn M. Casa}.e, 31 Mulberry

Street in NeWark, New Jersey.

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 2 of 9 Page|D: 14

JURISDICTION AND VENUE

3. The Court has federal subject matter jurisdiction because this complaint
alleges violation of Title Vll of the Federal Civil Rights Act (“Title V'II”), 42 U.S.C. §§
2000e, _e_t_s@_., Mr. Rabinowitz Was issued a “right to sue letter” under Title VII on
September 14, 2018, and he has filed a complaint in federal court Within 90 days of
receipt of such letter.

4. The Court has supplemental jurisdiction over l\/ir. Rabinowitz’s state
law claims because they arise from the same set of operative facts as his federal
claim-m his employment With St. Joseph’s.

5. Venue is proper in the Court because a substantial part of the events or
omissions giving rise to l\/lr. Rabinowitz’s claims occurred in Bergen County, Which is
located Within the Newark Vicinage of the United States District Court for the
l)istrict of NeW Jersey.

FACTUAL BACKGROUND

6. l\/ir. Rabinowitz Was hired by St. Joseph’s for the 2017-2018 school year
as a pre-calculus teacher. On his first day of class, his classroom had a swastika
carved into the blackboard.

7 . The swastika Was unmistakable and could not have gone unnoticed by
St. Joseph’s administration or the two other teachers With Whom l\/[r. Rabinovvitz

shared his classroom.

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 3 of 9 Page|D: 15

 

 

   

a . M,,,_@

8. For several Weeks of the school year, Mr. Rabinowitz’s students threw
coins at him Whenever his back Was turned in an obvious reference to Jewish
stereotypes

9. ln addition to the ever-present swastika on the blackboard, the students’
desks in Mr. Rabinowitz’s classroom Were frequently adorned With swastikas and
anti-Jewish language One student Wrote on his desktop “sechs millionen Waren nur

der anfang,” Which translates to “siX million Was just the beginning.”

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Another student announced to the class that his favorite scene in

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 4 of 9 Page|D: 16

Schjnd]er’.s Ljstwas a particularly gruesome murder of a Jewish woman The student
then acted out the murder in class.

ll. For the school year, St. Joseph’s only provided l\/lr. Rabinowitz with 30-
year-old textbooks and no “smart board”; other teachers received better materials

12. ln February 2018, Mr. Rabinowitz received a negative performance
review from St. Joseph’s that stated that he did not “engage” the students

13. St. Joseph’s performance review of l\/lr. Rabinowitz was scheduled for a
day on which the students’ sole focus was to prepare for a test the next day. Mr.
Rabinowitz submitted a Written response to the review the week of l\/larch 20, 2018.
As part of his response, he recited the litany of anti-Semitic and other discriminatory
behavior he experienced as a teacher at St. Josepli’s.

14. in a l\/iarch 26, 2018 letter to Mr. Rabinowitz, St. Joseph’s principal,
Michael Bruno, stated in no uncertain terms that the students’ anti-Semitic and other
discriminatory behavior was Mr. Rabinowitz’s fault l\/ir. Bruno had conducted the
performance review of l\/lr. Rabinowitz himself and watched as Mr. Rabinowitz
taught his class While staring at a SWaStika 011 tile blackboard. While l\/lr. Bruno
denied any prior knowledge of the anti~Semitic and other discriminatory behavior,
he suggested that St. Joseph’s administration was aware of it and that l\/lr.

Rabinowitz Was to blame for failing to fix it:

A|i of`the other points in your letter seem to be a direct refier;tion of your inabiiity to manage a
classroom Thls is also the single biggest reason that the CP Georcetry Seci;ion was taken away from
you iri the first place; vehich at the time you were extremely grateful for. This was also decided after
several attempts by the administration to intervene in the classroom and after you were made
aware of a myriad of parent and student complaints both about your instruction and tire classroom
environment

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 5 of 9 Page|D: 17

The “all other points” line in the letter is a tone-deaf and antiseptic reference to the
students anti-Semitic and other discriminatory hehavior. Mr. Bruno stated in this
letter that “issue[s] with a student” should “first be reported” to the vice principal,
“as has been the school policy all year.”

15. Based on Mr. Bruno’s l\/larch 26, 2018 letter and the presence of anti-
Semitic writing in Mr. Rabinowitz’s classroom throughout the school year, St.
Joseph’s administration was aware of at least latent anti»Semitism and other
discriminatory animus in Mr. Rabinowitz’s classes Regardless, this anti-Semitism
and other discriminatory animus was adopted by St. Joseph’s in its termination of
Mr. Rabinowitz.

16. On March 29, 2018_ two days after Mr. Bruno’s letter and less than a
week after l\/lr. Rabinowitz’s written response to l\/lr. Bruno’s observation_ St.
Joseph’s gave Mr. Rabinowitz notice that it would not renew his employment for the
following school year.

17. St. Joseph’s sent the notice of non-renewal to Mr. Rabinowitz much
earlier than required under the applicable bargaining agreement, which only
requires it to be sent by approximately April 25. St. Joseph’s has never suggested to
Mr. Rabinowitz that it sent similarly early notices of non-renewal to other teachers

18. At the time of its notice of non-renewal to l\/lr. Rabinowitz, St. Joseph’s
had inexplicably not removed the swastika from his classroom. lt was left there to
linger for when l\/lr. Rabinowitz received his notice that he would not be renewed for

the following school year.

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 6 of 9 Page|D: 18

19. On April 2(), 2018, l\/lr. Rabinowitz emailed Mr. Bruno to request a
meeting to discuss his non“renewal and that his lawyer be present At the time of the
email, the swastika was still in l\/lr. Rabinowitz’s classroom. l\/lr. Bruno refused any
meeting with a lawyer present
2(). The swastika Was not removed from l\/lr. Rabinowitz’s classroom until
April 23, 2018, when l\/lr. Bruno responded to Mr. Rabinowitz’s April 20, 2018 email.
ln the response, l\/ir. Bruno inexplicably stated that “if you wish to do so, you may
report your complaints about alleged harassment and/or hostile work environment to
the Archdiocese of Newark Office of Human Resources,” which contradicts Mr.
Bruno’s l\/.[arch 26, 2018 letter. l\/lr. Bruno’s response suggests that St. Joseph’s has
no control over its school or it was not interested in addressing discrimination or a
hostile work environment Nothing in St. Joseph’s employment manual or collective
bargaining agreement refers discrimination or a hostile work environment to the
“archdiocese” (other than allegations of assault against children by priests and
clergy). Even if the manual or agreement did refer discrimination or a hostile work
environment to the “archdiocese,” it would be an unreasonable policy that would do
nothing to remedy discrimination or hostile work environment at the site at which
either happened
COUNT ONE: RELIGIOUS DISCRIMINATION

(Title VII to the Federal Civil Rights Act,

New Jersey Law Against Discrimination)
21. Mr. Rabinowitz repeats and re-alleges paragraphs of 1-20 of this

complaint as if fully set forth in this count.

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 7 of 9 Page|D: 19

22_ Title Vll and the New Jersey Law Against Discrimination (“LAD”),
N.J.S.A. 10:5-1, wis prohibited St. Joseph’s from taking adverse action against
Mr. Rabinowitz based on his religion or from treating him differently based
predominantly on his religion

23. linder the cat’s paw theory of discrimination, an employer is liable if it
takes adverse action against an employee based on complaints or information that it
knew or should have known were based on discriminatory animus

24. in terminating l\/lr. Rabinowitz, St. Joseph’s both adopted the animus of
Mr. Rabinowitz’s students and doubled~down on it. dust as an example, once St-
Joseph’s was notified that l\/lr. Rabinowitz, a Jewish teacher, had to attend his class
every day with a swastika on his blackboard, St. doseph’s left the swastika up while
it told Mr. Rabinowitz he would not be renewed as a teacher and that any anti-

Semitism in his class was his fault-

coUN'r 'rwo: UNLAWFUL RETALIATION
(Tiae vn, LAD)

25. Mr. Rabinowitz repeats and re-alleges paragraphs of 1-24 of this
complaint as if fully set forth in this count.

26. Title Vll and LAD precluded St. Joseph’s from taking adverse action
against Mr. Rabinowitz because he complained about unlawful unemployment
practices at St. Joseph’s, such as a hostile work environment

27. The timing of Mr. Rabinowitz’s notice of non-renewal is sufficient
evidence alone to suggest that St. doseph’s took adverse action against him because

of his complaints to St. Joseph’s about anti-Semitism and other discriminatory

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 8 of 9 Page|D: 20

behavior. Within a week of his complaints to St. Joseph’s, St. Joseph’s sent him a
non-renewal notice, far earlier than it was required to send the notice.

COUNT THREE: HOSTILE WORK ENV'IRONMENT
('I'itle VII, LAD)

28. Mr. Rabinowitz repeats and re-alleges paragraphs of 1-27 of this
complaint as if fully set forth in this count.

29. Title Vll and LAD prohibited St, Joseph’s from permitting or failing to
remedy a hostile work environment against l\/lr. Rabinowitz, who suffered
intentionally, pervasive, and regular harassment because his religion

30. ln fact, St. Joseph’s was so lax in its approach to the hostile work
environment that it allowed a swastika to remain on l\/lr. Rabinowitz’s blackboard
after he complained about it. Any reasonable person would understand a swastika’s
meaning to a Jewish individual like Mr. Rabinowitz, but St. Joseph’s left the swastika
up while it sent Mr. Rabinowitz a notice of non-renewal ln addition, St. Joseph’s
response to Mr. Rabinowitz’s complaints that his students were anti-Semitic was
inexplicably to refer Mr. Rabinowitz to the “archdiocese.”

- DEMAND FOR RELIEF

Pursuant to counts one through three, l\/lr. Rabinowitz demands relief as
follows:

(a) Compensatory damages under Title Vll and LAD;

(b) Damages for emotional distress;

(c) Punitive damages;

(d) Attorneys’ fees and costs of suit;

Case 2:18-cv-16498-SDW-LDW Document 3 Filed 12/04/18 Page 9 of 9 Page|D: 21

(e) Such other relief as the court deems equitable and just.

JURY DEMAND PURSUANT TO FED.R.CIV.P. 38(b)

 

l\/lr. Rabinowitz demands trial by jury on all issues so triable

.-/”'
/'/d
,.

Dated: November 30, 2018 //'“ //. “'”

=\ /.-'- M.Nl) ` ` `___ __,.- f "

/

ausrg§r i;). sgnfilaon`in ssa

